Exhibit 10.2

 

EXECUTION VERSION

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (the “Agreement”) is made as of December 14, 2017, by
WideOpenWest, Inc., a Delaware corporation (the “Company”), and Steven Cochran
(the “Executive”).

 

WHEREAS, the Executive serves as the Chief Executive Officer of the Company;

 

WHEREAS, the Executive and the Company are party to that certain Employment
Agreement dated May 13, 2017 (the “Employment Agreement”); and

 

WHEREAS, the Company desires that the Executive’s employment with the Company
shall be terminated effective as of the Separation Date (as defined below).

 

NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, the
Executive and the Company agree as follows:

 

1.                                      Cessation of Employment Relationship.

 

(a)                                 The Executive’s employment with the Company
and any subsidiary and affiliate of the Company shall cease, and the Executive
shall cease to serve as the Chief Executive Officer of the Company, effective
December 14, 2017 (the “Separation Date”).  Except as expressly provided in
Section 2 of this Agreement, the Separation Date shall be the termination date
of Executive’s employment for purposes of active participation in and coverage
under all benefit plans and programs sponsored by or through the Company.  Prior
to the Separation Date, the Executive’s employment shall continue to be governed
in all respects by the Employment Agreement.

 

(b)                                 Effective as of the Separation Date, the
Executive hereby resigns from all titles, positions, offices and directorships
with the Company and any subsidiary and affiliate of the Company, as well as
from any positions, offices and directorships on the Company’s and its
subsidiaries’ and affiliates’ foundations, benefits plans and programs.  The
Executive shall take any action that the Company or any of its subsidiaries or
affiliates may reasonably request in order to confirm or evidence such
resignation.  Effective as of the Separation Date, the Executive shall not hold
himself out as a representative of the Company or any of its subsidiaries and
affiliates or use any of the powers relative to the Company or its subsidiaries
or affiliates.

 

(c)                                  During the period between the Separation
Date and June 30, 2018, for no additional compensation, the Executive shall make
himself reasonably available for consultation and advice of no more than twenty
(20) hours per month, as requested by either the then Chief Executive Officer of
the Company, the Company auditors, an officer of the Company or a member of the
board of directors of the Company (the “Board”) (the “Consultation Period”).

 

2.                                      Compensation.

 

(a)                                 Severance.  In connection with the
termination of the Executive’s employment on the Separation Date, Executive
shall be entitled to the following severance payments and benefits, consisting
of (i) (A) earned but unpaid base salary (B) any earned but unpaid bonus for
which the performance measurement period has ended

 

--------------------------------------------------------------------------------


 

prior to the Separation Date, (C) any accrued but unused vacation as of the
Separation Date, and (D) unreimbursed but substantiated business expenses, in
each case, payable as a lump sum within five (5) days of the Separation Date;
and subject to Section 2(f), Section 2(g), Section 2(h) and continued compliance
with Section 1(c) herein, Executive shall be entitled to (ii) continuation of
the Executive’s monthly base salary (at the rate of $54,187.50 per month) in
accordance with the Company’s normal payroll practices for a period of
twenty-four (24) months following the Separation Date (“Severance”) (ii) an
amount equal to $30,428.37, payable within thirty (30) days following the
Separation Date, and (iii) subject to (A) Executive’s timely election of
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”) and (B) Executive’s continued copayment of
premiums at the same level and cost to Executive as if the Executive were an
employee of the Company (excluding, for purposes of calculating cost, an
employee’s ability to pay premiums with pre-tax dollars), and the Executive will
be entitled to (C) continued participation in the Company’s group health plan
(to the extent permitted under applicable law and the terms of such plan) which
covers Executive (and Executive’s eligible dependents) for a period of eighteen
(18) months at the Company’s expense, to be paid in the form of reimbursements
to the Executive, provided that Executive is eligible and remains eligible for
COBRA coverage; provided, further, that the Company may modify the continuation
coverage contemplated by this Section 2(a)(iii)(C) to the extent reasonably
necessary to avoid the imposition of any excise taxes on the Company for failure
to comply with the nondiscrimination requirements of the Patient Protection and
Affordable Care Act of 2010, as amended, and/or the Health Care and Education
Reconciliation Act of 2010, as amended (to the extent applicable) and (D) to the
extent COBRA coverage expires after eighteen (18) months permitted by COBRA,
Executive shall be entitled to up to six (6) months of cash payments equal to
the Company’s average monthly cost paid pursuant to Section 2(a)(iii)(C) for the
previous eighteen (18) months during COBRA coverage.  Notwithstanding anything
to the contrary, Executive shall not be entitled to any payments or benefits
under this Section 2(a)(iii) following December 13, 2019.  The Company’s first
payment of Severance shall occur on the first scheduled payment date immediately
following the date the General Release becomes irrevocable pursuant to
Section 2(f), and such first payment shall include all payments scheduled to be
made between the period of the Separation Date and the date the General Release
becomes irrevocable.

 

(b)                                 Treatment of Pre-IPO Restricted Stock.  On
May 30, 2017, the Executive received a distribution of 57,652 shares of
restricted stock from the Company pursuant to the WideOpenWest, Inc. 2017
Omnibus Incentive Plan and a restricted stock grant agreement by and between the
Executive and Company, dated as of May 30, 2017 (the “Pre-IPO Grant”).  Subject
to Section 2(f), Section 2(g), Section 2(h) and continued compliance with
Section 1(c), all 57,652 shares of restricted stock received pursuant to the
Pre-IPO Grant shall vest in full on June 30, 2018.

 

(c)                                  Short Term Incentive Grant.  On May 30,
2017, the Executive received a distribution of 57,375 shares of restricted stock
in respect of the 2017 cash bonus from the Company pursuant to the
WideOpenWest, Inc. 2017 Omnibus Incentive Plan and a Restricted Stock Grant
Agreement by and between the Executive and Company, dated as of May 30, 2017
(the “Short Term Incentive Grant”).  Subject to Section 2(f), Section 2(g),
Section 2(h) and continued compliance with Section 1(c), all 57,375 shares of

 

2

--------------------------------------------------------------------------------


 

restricted stock received pursuant to the Short Term Incentive Grant shall vest
in full on June 30, 2018.

 

(d)                                 Long Term Incentive Grant.  On June 16,
2017, the Executive was granted 45,845 shares of restricted stock as long term
incentives from the Company pursuant to the WideOpenWest, Inc. 2017 Omnibus
Incentive Plan and a Restricted Stock Grant Agreement by and between the
Executive and Company, dated as of June 16, 2017 (the “Long Term Incentive
Grant”).  Subject to Section 2(f), Section 2(g), Section 2(h) and continued
compliance with Section 1(c), 15,281 shares of the restricted stock received
pursuant to the Long Term Incentive Grant shall vest in full on June 30, 2018. 
As of the Separation Date, the remaining 30,564 shares of the restricted stock
received pursuant to the Long Term Incentive Grant shall be unvested and shall
be automatically forfeit and be cancelled for no value as of the Separation
Date.

 

(e)                                  Treatment of the Cash Retention Plan.  The
Executive was awarded a bonus amount under the WideOpenWest, Inc. Retention Plan
with aggregate value equal to $857,138.31 (the “Cash Retention Bonus”) payable
in equal installments on December 18, 2017, December 18, 2018, and December 18,
2019, subject to continued employment through such dates.  Subject to
Section 2(f), Section 2(g), Section 2(h) and continued compliance with
Section 1(c), the Executive shall receive lump sum payment equal to the
Executive’s regular unpaid Cash Retention Bonus of $285,712.77 on December 18,
2017 and the remaining payment of $571,425.54 on June 30, 2018.

 

(f)                                   Release Requirement.  In order to be
entitled to receive (and continue to be entitled to receive, as applicable) the
Severance, the amount under Section 2(a)(ii), any portion of the unpaid Cash
Retention Bonus, and the accelerated vesting of the Pre-IPO Grant, Short Term
Incentive Grant, and Long Term Incentive Grant, the Executive must execute and
return to the Company the general waiver and release attached hereto as
Exhibit A (the “General Release”) no later than the twenty-first (21st) day
following the Separation Date, which must become irrevocable no later than the
thirtieth (30th) day following the Separation Date.

 

(g)                                  Restrictive Covenant.  In order to be
entitled to receive (and continue to be entitled to receive, as applicable) the
Severance, any portion of the unpaid Cash Retention Bonus, and the accelerated
vesting of the Pre-IPO Grant, Short Term Incentive Grant, and Long Term
Incentive Grant, the Executive must continue to comply with, and be subject to,
the obligations contained (A) within Section 6, Section 7 and Section 8 of the
Employment Agreement (relating to Confidential Information; Non-Competition, and
Non-Solicitation, and Enforcement), which are restated in Section 4 and
Section 5 hereof, (B) under this Agreement and (C) any other agreements between
the Executive and the Company or any of its subsidiaries and affiliates which
subject the Executive to restrictive covenants (collectively, the “Restrictive
Covenants”).

 

(h)                                 Enforcement.  In the event of a breach of
any of the Restrictive Covenants as determined by the Board in good faith,
non-compliance with Section 1(c) herein as determined by the Board in good
faith, or if the execution of the General Release required pursuant to
Section 2(f) herein is ineffective, the following shall occur:

 

3

--------------------------------------------------------------------------------


 

(i)                                     any portion of the Severance that has
been paid to the Executive pursuant to Section 2(a) shall be repaid to the
Company within ten (10) days of the Executive’s receipt of notice from the
Company of such breach,

 

(ii)                                  any portion of the Severance and or Cash
Retention Bonus scheduled to be paid in future shall immediately cease and be
forfeited, and

 

(iii)                               no acceleration pursuant to Sections 2(b),
Section 2(c) and Section 2(d) shall occur and all such restricted stock awards
eligible for additional vesting on June 30, 2018 shall be immediately forfeited.

 

(i)                                     No Other Compensation or Benefits.  The
Executive acknowledges that, except as expressly provided in this Agreement or
as otherwise required by applicable law, the Executive shall not receive any
additional compensation, severance or other benefits as an employee of the
Company of any kind following the Separation Date or the expiration of the
Consultation Period.

 

3.                                      Restrictive Covenants; Survival.  The
Executive hereby (a) reaffirms the rights and obligations contained within the
Restrictive Covenants, and (b) understands, acknowledges and agrees that such
rights and obligations shall survive the Executive’s termination of employment
with the Company and remain in full force and effect in accordance with all of
the terms and conditions thereof.  All post-employment restricted periods
applicable to the Restrictive Covenants shall commence as of the Separation
Date.  Notwithstanding anything to the contrary contained herein, no provision
of this Agreement shall be interpreted so as to impede the Executive (or any
other individual) from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures under the
whistleblower provisions of federal law or regulation.  The Executive does not
need the prior authorization of the Company to make any such reports or
disclosures and the Executive shall not be not required to notify the Company
that such reports or disclosures have been made.  Nothing in the Agreement or
the General Release is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by 18
U.S.C. § 1833(b).  18 U.S.C. § 1833(b) provides that “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that—(A) is made—(i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.” 
Accordingly, the parties to this Agreement have the right to disclose in
confidence trade secrets to federal, state, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating suspected
violation of law.  The parties also have the right to disclose trade secrets in
a document filed in a lawsuit or other proceeding, but only if the filing is
made under seal and protected from public disclosure.

 

4.                                      Confidential Information.  The Executive
acknowledges that the information, observations and data that have been or may
be obtained by him during his employment or other relationship or interaction
with the Company or any Subsidiary or any of their respective successors or
predecessors (and any Subsidiary or any such successor or predecessor being a

 

4

--------------------------------------------------------------------------------


 

“WOW Company”) prior to and after the date of this Agreement concerning the
current or proposed business or affairs of the WOW Companies (collectively,
“Confidential Information”) are and shall be the property of the WOW Companies. 
Therefore, Executive agrees that he shall not disclose to any unauthorized
Person or use for his own account or for the account of any other Person (other
than the WOW Companies in the course of performing any duties for the WOW
Companies) any Confidential Information without the prior written consent of the
Company, unless and to the extent that the Confidential Information in question
has become generally known to and available for use by the public other than as
a result of Executive’s acts or omissions to act.  “Person” means an individual,
a partnership, a corporation, an association, a limited liability company, a
joint stock company, a trust, a joint venture, an unincorporated organization or
any other entity (including any governmental entity or any department, agency or
political subdivision thereof).

 

5.                                      Non-Compete, Non-Solicitation.

 

(a)                                 Non-Compete.  Executive acknowledges that
during his employment or other relationship or interaction with the WOW
Companies he has and shall become familiar with trade secrets and other
confidential information concerning such Persons, and with investment
opportunities relating to the business of providing cable television, Internet,
data, telephony and other communications services (together with all reasonably
related activities “Business”), and that his services shall be of special,
unique and extraordinary value to the WOW Companies.  Therefore, Executive
agrees that, during the 24 month period following the Separation Date, he shall
not directly or indirectly own, manage, control, participate in, consult with,
render services for, or in any other manner engage in any business, or as an
investor in or lender to any business (in each case including on his own behalf
or on behalf of another Person) which constitutes or is competitive with all or
part of the Business as conducted in any Territory.  For purposes of this
Agreement, “Territory” means any geographic market in which any of the WOW
Companies holds a franchise to conduct the Business during the Employment Period
(as defined in the Employment Agreement) or in which any of the WOW Companies
has taken material steps to obtain franchise rights during the Employment Period
or at the end of the Consultation Period.  Nothing in this Section 5(a) shall
prohibit Executive from being a passive owner of less than 5% of the outstanding
stock of a corporation of any class which is publicly traded, so long as
Executive has no direct or indirect participation in or managerial influence
over the business of such corporation.

 

(b)                                 Non-Solicitation.  During the Noncompete
Period, Executive shall not directly or indirectly (i) induce or attempt to
induce any employee or independent contractor of any WOW Company to leave the
employ or contracting relationship with such WOW Company, or in any way
interfere with the relationship between any WOW Company and any employee or
full-time independent contractor thereof, (ii) solicit for employment or as an
independent contractor any person who was an employee or independent contractor
of any WOW Company at any time during the Employment Period, or (iii) induce or
attempt to induce any customer, supplier or other business relation of any WOW
Company to cease doing business with such entity or in any way interfere with
the relationship between any such customer, supplier or other business relation
and such WOW Company.

 

5

--------------------------------------------------------------------------------


 

6.                                      Enforcement.  The Company and Executive
agree that if, at the time of enforcement of Section 4 or Section 5 a court
holds that any restriction stated in any such section is unreasonable under
circumstances then existing, then the maximum period, scope or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope or area.  Because Executive’s services are unique and because Executive
has access to information of the type described in Section 4 and Section 5, the
Company and Executive agree that money damages would be an inadequate remedy for
any breach of Section 4 or Section 5. Therefore, in the event of a breach or
threatened breach of Section 4 or Section 5, any WOW Company may, in addition to
any other rights and remedies existing in its favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violation of, the provisions of
Section 4 or Section 5, without posting a bond or other security.  The
provisions of Section 4, Section 5, Section 6, Section 7 and Section 8 and the
other provisions of this Agreement are intended to be for the benefit of each of
the WOW Companies, each of which may enforce such provisions and each of which
(other the Company) is an express third-party beneficiary of such Sections and
this Agreement generally.  Section 4, Section 5, Section 6, Section 7, Section 8
and Section 9 shall survive and continue in full force in accordance with their
terms.

 

7.                                      Inventions.  The Executive acknowledges
and agrees that all ideas, methods, inventions, discoveries, improvements, work
products, developments, software, know-how, processes, techniques, works of
authorship and other work product, whether patentable or unpatentable, (A) that
are reduced to practice, created, invented, designed, developed, contributed to,
or improved with the use of any Company resources and/or within the scope of
Executive’s work with the Company or that relate to the business, operations or
actual or demonstrably anticipated research or development of the Company, and
that are made or conceived by Executive, solely or jointly with others, during
the Employment Period, or (B) suggested by any work that Executive performs in
connection with the Company, either while performing Executive’s duties with the
Company or on Executive’s own time, shall belong exclusively to the Company (or
its designee), whether or not patent or other applications for intellectual
property protection are filed thereon (the “Inventions”).  The Executive shall
keep full and complete written records (the “Records”), in the manner prescribed
by the Company, of all Inventions, and shall promptly disclose all Inventions
completely and in writing to the Company.  The Records shall be the sole and
exclusive property of the Company, and Executive shall surrender them upon the
termination of the Employment Period, or upon the Company’s request.  The
Executive irrevocably conveys, transfers and assigns to the Company the
Inventions and all patents or other intellectual property rights that may issue
thereon in any and all countries, whether during or subsequent to the Employment
Period, together with the right to file, in Executive’s name or in the name of
the Company (or its designee), applications for patents and equivalent rights
(the “Applications”).  The Executive shall, at any time during and subsequent to
the Separation Date, make such applications, sign such papers, take all rightful
oaths, and perform all other acts as may be requested from time to time by the
Company to perfect, record, enforce, protect, patent or register the Company’s
rights in the Inventions, all without additional compensation to Executive from
the Company.  The Executive shall also execute assignments to the Company (or
its designee) of the Applications, and give the Company and its attorneys all
reasonable assistance (including the giving of testimony) to obtain the
Inventions for the Company’s benefit, all without additional compensation to
Executive from the Company.  In addition, the Inventions shall be deemed Work
for Hire, as such term is defined

 

6

--------------------------------------------------------------------------------


 

under the copyright laws of the United States, on behalf of the Company and
Executive agrees that the Company shall be the sole owner of the Inventions, and
all underlying rights therein, in all media now known or hereinafter devised,
throughout the universe and in perpetuity without any further obligations to
Executive.  If the Inventions, or any portion thereof, are deemed not to be Work
for Hire, or the rights in such Inventions do not otherwise automatically vest
in the Company, Executive hereby irrevocably conveys, transfers and assigns to
the Company, all rights, in all media now known or hereinafter devised,
throughout the universe and in perpetuity, in and to the Inventions, including,
without limitation, all of Executive’s right, title and interest in the
copyrights (and all renewals, revivals and extensions thereof) to the
Inventions, including, without limitation, all rights of any kind or any nature
now or hereafter recognized, including, without limitation, the unrestricted
right to make modifications, adaptations and revisions to the Inventions, to
exploit and allow others to exploit the Inventions and all rights to sue at law
or in equity for any infringement, or other unauthorized use or conduct in
derogation of the Inventions, known or unknown, prior to the date hereof,
including, without limitation, the right to receive all proceeds and damages
therefrom.  In addition, Executive hereby waives any so-called “moral rights”
with respect to the Inventions.  To the extent that Executive has any rights in
the results and proceeds of Executive’s service to the Company that cannot be
assigned in the manner described herein, Executive agrees to unconditionally
waive the enforcement of such rights.  The Executive hereby waives any and all
currently existing and future monetary rights in and to the Inventions and all
patents and other registrations for intellectual property that may issue
thereon, including, without limitation, any rights that would otherwise accrue
to Executive’s benefit by virtue of Executive being an employee of or other
service provider to the Company.

 

8.                                      Non-disparagement.  The Executive agrees
not to make negative comments or otherwise disparage the Company and each of its
subsidiaries and affiliates and their respective officers, directors, employees,
shareholders, agents, services or products.  The Board agrees not to (and shall
instruct the Company’s named executive officers not to), directly or indirectly,
disparage the Executive in any manner that is likely to be harmful to the
Executive’s business reputation.  The foregoing shall not be violated by
truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings), and the
foregoing limitation on the Company’s executives and directors shall not be
violated by statements that they in good faith believe are necessary or
appropriate to make in connection with performing their duties and obligations
to the Company.

 

9.                                      Cooperation.  The Executive confirms and
agrees that he shall upon the receipt of reasonable notice from the Company
(including outside counsel), Executive agrees that while employed by the Company
and thereafter, Executive shall respond and provide information with regard to
matters in which Executive has knowledge as a result of Executive’s employment
with the Company, and shall provide reasonable assistance to the Company, its
affiliates and their respective representatives in defense of any claims that
may be made against the Company or its affiliates, and shall assist the Company
and its affiliates in the prosecution of any claims that may be made by the
Company or its affiliates, to the extent that such claims may relate to the
period of Executive’s employment with the Company (collectively, the “Claims”). 
Executive agrees to promptly inform the Company if Executive becomes aware of
any lawsuits involving Claims that may be filed or threatened against the
Company or its affiliates.  Executive also

 

7

--------------------------------------------------------------------------------


 

agrees to promptly inform the Company (to the extent that Executive is legally
permitted to do so) if Executive is asked to assist in any investigation of the
Company or its affiliates (or their actions) or another party attempts to obtain
information or documents from Executive (other than in connection with any
litigation or other proceeding in which Executive is a party-in-opposition) with
respect to matters Executive believes in good faith to relate to any
investigation of the Company or its affiliates, in each case, regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
its affiliates with respect to such investigation, and shall not do so unless
legally required.  During the pendency of any litigation or other proceeding
involving Claims, Executive shall not communicate with anyone (other than
Executive’s attorneys and tax and/or financial advisors and except to the extent
that Executive determines in good faith is necessary in connection with the
performance of Executive’s duties hereunder) with respect to the facts or
subject matter of any pending or potential litigation or regulatory or
administrative proceeding involving the Company or any of its affiliates without
giving prior written notice to the Company or the Company’s counsel.  Upon
presentation of appropriate documentation, the Company shall pay or reimburse
Executive for all reasonable out-of-pocket travel, duplicating or telephonic
expenses incurred by Executive in complying with this Section 9.

 

10.                               No Integration.  In the interest of clarity,
any agreement relating to confidentiality, noncompetition, nondisparagement,
nonsolicitation or assignment of inventions entered into between the Executive
and the Company shall not be superseded by this Agreement and the Executive
acknowledges and agrees that any such agreement shall remain in full force and
effect.

 

11.                               Return of Company Property.  The Executive
acknowledges that he shall return to the Company  all Company property
(including, but not limited to, computers, keys, electronic devices, office
equipment, records, identification cards, files, reports, computer disks,
rolodexes, electronic passwords and documents containing Company’s confidential
or business information, whether in hard copy or electronic format) to the
Company on the date requested by the Company.  Executive shall be entitled to
keep Executive’s cell phone, provided, that, Executive shall submit such cell
phone to the Company to remove Confidential Information, as requested by the
Company.

 

12.                               Tolling.  In the event of any violation of the
provisions of Section 4 and 5 Executive acknowledges and agrees that the
post-termination restrictions contained in Section 4 and 5 shall be extended by
a period of time equal to the period of such violation, it being the intention
of the parties hereto that the running of the applicable post-termination
restriction period shall be tolled during any period of such violation.

 

13.                               Survival of Provisions.  The obligations
contained herein that are intended to survive the termination or expiration of
Executive’s employment with the Company shall survive and be fully enforceable
thereafter.

 

14.                               Confidentiality.  Executive understands and
agrees that, except as otherwise permitted herein, the contents of the
negotiations and discussions resulting in this Agreement shall be maintained as
confidential by Executive and his agents and representatives and shall not be
disclosed except as otherwise agreed to in writing by the Company and except to
his

 

8

--------------------------------------------------------------------------------


 

immediate family, legal, financial and tax advisors, on the condition that any
individuals so informed must hold the above information in strict confidence.

 

15.                               Governing Law.  This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto
(except with respect to the Severance and the Restrictive Covenants), shall be
governed by and construed in accordance with the laws of the State of Delaware
(but not including any choice of law rule thereof that would cause the laws of
another jurisdiction to apply), and any dispute in relation to this Agreement
shall be subject to the exclusive jurisdiction of the Delaware State courts
(which shall be required to apply Delaware law).  The Executive and the Company
irrevocably waive any objections which the Executive or the Company may have to
the laying of the venue of any suit, action or proceeding arising out of or
relating to this Agreement or the Executive’s engagement by, or provision of
services to, any Company affiliate in any court in the State of Delaware, and
shall further irrevocably waive any claim that any such suit, action or
proceeding brought in any such court has been brought in any inconvenient
forum.  The Executive and the Company shall waive any right the Executive or the
Company may have to trial by jury in respect of any litigation based on, arising
out of, under or in connection with this Agreement or the Executive’s engagement
by, or provision of services to, any Company affiliate.

 

16.                               Tax Matters.

 

(a)                                 The Company may withhold from any and all
amounts payable under this Agreement such federal, state, local or foreign taxes
as may be required to be withheld pursuant to any applicable law or regulation.

 

(b)                                 The intent of the parties is that payments
and benefits contemplated under this Agreement that are subject to Section 409A
comply with the requirements thereof, and accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. 
The Executive and the Company hereby agree that Executive’s termination of
employment on the Separation Date shall constitute a “separation from service”
within the meaning of Section 409A. To the extent this Agreement provides for
reimbursements of expenses incurred by the Executive or in-kind benefits the
provision of which are not exempt from the requirements of Section 409A, the
following terms apply with respect to such reimbursements or benefits: (i) the
reimbursement of expenses or provision of in-kind benefits shall be made or
provided only during the period of time specifically provided herein; (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year shall not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year; (iii) all
reimbursements shall be made no later than the last day of the calendar year
immediately following the calendar year in which the expense was incurred; and
(iv) the right to reimbursement or the in-kind benefit shall not be subject to
liquidation or exchange for another benefit.  Each payment made under this
Agreement shall be treated as a separate payment and the right to a series of
installment payments under this Agreement is to be treated as a right to a
series of separate payments.  In addition, the provisions of the Employment
Agreement relating to Section 409A are incorporated into this Agreement with
full force and effect.

 

9

--------------------------------------------------------------------------------


 

17.                               Entire Agreement.  Except as otherwise
expressly provided herein, this Agreement (including Exhibit A attached hereto)
constitutes the entire agreement between the Executive and the Company with
respect to the subject matter hereof and supersedes any and all prior agreements
or understandings between the Executive and the Company with respect to the
subject matter hereof, whether written or oral.  This Agreement shall bind the
heirs, personal representatives, successors and assigns of the Executive and the
Company and inure to the benefit of the Executive, the Company, and the
Executive’s and its respective heirs, successors and assigns, provided that
neither the Executive nor the Company may assign rights or obligations hereunder
without the express written consent of the other, except that the Company may
assign its rights and obligations hereunder to a successor in interest to all or
substantially all of the Company’s business, whether by way of merger,
acquisition, consolidation or otherwise.  This Agreement may be amended or
modified only by a written instrument executed by the Executive and the Company.

 

18.                               Counterparts & Signatures.  This Agreement may
be executed in counterparts, each of which shall be deemed an original, and
together any counterparts shall constitute one and the same instrument. 
Additionally, the parties agree that electronic reproductions of signatures
(i.e., scanned PDF versions of original signatures, facsimile transmissions, and
the like) shall be treated as original signatures for purposes of execution of
this Agreement.

 

[Remainder of page intentionally left blank.  Signature page follows.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

WIDEOPENWEST, INC.

 

 

 

 

/s/ Craig Martin

 

Name:

Craig Martin

 

Title:

General Counsel and Secretary

 

Date:

12/14/2017

 

 

 

 

 

 

 

WIDEOPENWEST, INC.

 

 

 

 

/s/ Jeffrey Marcus

 

Name:

Jeffrey Marcus

 

Title:

Chairman of the Board

 

Date:

12/14/2017

 

Signature Page to Separation Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

Accepted and Agreed:

 

 

 

/s/ Steven Cochran

 

Name: Steven Cochran

 

Signature Page to Separation Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Release Agreement

 

1.                                      In consideration of the payments and
benefits (the “Severance Benefits”) set forth in Section 2 of the Separation
Agreement dated as of December 14, 2017 by and between Steven Cochran (the
“Executive”) and WideOpenWest, Inc. (the “Company”) (the “Separation Agreement”)
(each of the Executive and the Company, a “Party” and collectively, the
“Parties”), the sufficiency of which the Executive acknowledges, the Executive,
with the intention of binding himself and his heirs, executors, administrators
and assigns, does hereby release, remise, acquit and forever discharge the
Company and each of its subsidiaries and affiliates (the “Company Affiliated
Group”), their present and former officers, directors, executives, shareholders,
agents, attorneys, employees and employee benefit plans (and the fiduciaries
thereof), and the successors, predecessors and assigns of each of the foregoing
(collectively, the “Company Released Parties”) (the “Release”), of and from any
and all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known or unknown, suspected or unsuspected, which the Executive,
individually or as a member of a class, now has, owns or holds, or has at any
time heretofore had, owned or held, arising on or prior to the date hereof,
against any Company Released Party, including without limitation any claim that
arises out of, or relates to, (i) Employment Agreement, dated May 13, 2017 by
and between Executive and the Company (the “Employment Agreement”), the
Executive’s employment with the Company or any of its subsidiaries and
affiliates, or any termination of such employment, (ii) for severance or
vacation benefits, unpaid wages, salary or incentive payments, promises for
equity or equity-based awards or any acceleration of payments or benefits,
(iii) breach of contract, wrongful discharge, impairment of economic
opportunity, defamation, intentional infliction of emotional harm or other tort,
or any claim for costs, fees, or other expenses, including attorneys’ fees
incurred in these matters (iv) any violation of applicable state and local labor
and employment laws (including, without limitation, all laws concerning unlawful
and unfair labor and employment practices) (v) for employment discrimination
under any applicable federal, state or local statute, provision, order or
regulation, and (vi) under Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Civil Rights Act of 1988, the Fair Labor Standards Act, the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Age
Discrimination in Employment Act, as amended (including the Older Workers
Benefit Protection Act) (“ADEA”), the Fair Employment Practices Law, Equal Pay
Act of 1963, as amended, the Americans with Disabilities Act of 1990 (the
“ADA”), the Family and Medical Leave Act of 1993, the Worker Adjustment
Retraining and Notification Act, any applicable Executive Order Programs, or
their state or local counterparts, or under any other federal, state or local
civil or human rights law, or under any other local, state, or federal law,
regulation or ordinance, or under any public policy, contract or tort, or under
common law; or arising under any policies, practices or procedures of the
Company Released Parties.

 

2.                                      The Release does not apply to:

 

--------------------------------------------------------------------------------


 

A.                                    rights of the Executive to the Severance
Benefits and any other payments, benefits or entitlements under the Separation
Agreement;

 

B.                                    the right of the Executive to receive
COBRA continuation coverage in accordance with applicable law;

 

C.                                    claims for benefits under any health,
disability, retirement, deferred compensation, life insurance or other similar
employee benefit plan (within the meaning of Section 3(3) of ERISA) of the
Company Affiliated Group;

 

D.                                    Executive’s rights under outstanding
equity incentive awards as well as Executive’s rights as a stockholder of the
Company; and

 

E.                                     rights to indemnification the Executive
has or may have under an agreement with any member of the Company Affiliated
Group, the by-laws or certificate of incorporation of any member of the Company
Affiliated Group or as an insured under any director’s and officer’s liability
insurance policy now or previously in force.

 

3.                                      The Executive acknowledges and agrees
that this Release is not to be construed in any way as an admission of any
liability whatsoever by any Company Released Party, any such liability being
expressly denied.  The Company acknowledges and agrees that this Release is not
to be construed in any way as an admission of any liability whatsoever by the
Executive, any such liability being expressly denied.

 

4.                                      This Release applies to any relief no
matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages, damages for pain or
suffering, costs, and attorneys’ fees and expenses, but does not apply to the
claims not released by the Executive in Section 1 above.

 

5.                                      The Executive specifically acknowledges
that his acceptance of the terms of this Release is, among other things, a
specific waiver of his rights, claims and causes of action under Title VII,
ADEA, ADA and any state or local law or regulation in respect of discrimination
of any kind; provided, however, that nothing herein shall be deemed, nor does
anything contained herein purport, to be a waiver of any right or claim or cause
of action which by law the Executive is not permitted to waive.

 

6.                                      As to rights, claims and causes of
action arising under ADEA, the Executive acknowledges that he been given a
period of twenty-one (21) days to consider whether to execute this Release.  If
the Executive accepts the terms hereof and executes this Release, he may
thereafter, for a period of seven (7) days following (and not including) the
date of execution, revoke this Release as it relates to the release of claims
arising under ADEA.  If no such revocation occurs, this Release shall become
irrevocable in its entirety, and binding and enforceable against the Executive,
on the day next following the day on which the foregoing seven-day period has
elapsed.  If such a revocation occurs, the Separation Agreement shall terminate
and be of no further force and effect, and the Executive shall irrevocably
forfeit any right to payment of the Severance Benefits (other than the payment
of accrued base salary) or

 

--------------------------------------------------------------------------------


 

any other cash severance, benefits continuation or other post-termination
benefits pursuant to the Employment Agreement, but the remainder of the
Employment Agreement shall continue in full force.

 

7.                                      Other than as to rights, claims and
causes of action arising under ADEA, this Release shall be immediately effective
upon execution by the Executive.

 

8.                                      The Executive acknowledges and agrees
that he has not, with respect to any transaction or state of facts existing
prior to the date hereof, filed any complaints, charges or lawsuits against any
Company Released Party with any governmental agency, court or tribunal.

 

9.                                      The Executive acknowledges that this
Release relates only to claims that exist as of the date of this Release.

 

10.                               The Executive acknowledges that the Severance
Benefits he is receiving in connection with this Release and his obligations
under this Release are in addition to anything of value to which the Executive
is entitled from the Company.

 

11.                               Each provision hereof is severable from this
Release, and if one or more provisions hereof are declared invalid, the
remaining provisions shall nevertheless remain in full force and effect.  If any
provision of this Release is so broad, in scope, or duration or otherwise, as to
be unenforceable, such provision shall be interpreted to be only so broad as is
enforceable.

 

12.                               This Release constitutes the complete
agreement of the Parties in respect of the subject matter hereof and shall
supersede all prior agreements in effect as of the date of this Release between
the Parties in respect of the subject matter hereof except to the extent set
forth herein.  For the avoidance of doubt, this Release does not supersede the
Separation Agreement or any provision contained therein, or any consulting
agreement entered into between the Executive and the Company with respect to
services to be performed following the Executive’s termination date.

 

13.                               The failure to enforce at any time any of the
provisions of this Release or to require at any time performance by another
party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect the validity of this Release, or any part
hereof, or the right of any party thereafter to enforce each and every such
provision in accordance with the terms of this Release.

 

14.                               This Release may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.  Signatures delivered by
facsimile shall be deemed effective for all purposes.

 

15.                               This Release shall be binding upon any and all
successors and assigns of the Executive and the Company.

 

16.                               Except for issues or matters as to which
federal law is applicable, this Release shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without giving
effect to the conflicts of law principles thereof.

 

--------------------------------------------------------------------------------


 

BY SIGNING THIS GENERAL RELEASE, EXECUTIVE REPRESENTS AND AGREES THAT:

 

(i)                                     EXECUTIVE HAS READ IT CAREFULLY;

 

(ii)                                  EXECUTIVE UNDERSTANDS ALL OF ITS TERMS AND
KNOW THAT EXECUTIVE IS GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO,
RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE
VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE
AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED;

 

(iii)                               EXECUTIVE VOLUNTARILY CONSENT TO EVERYTHING
IN IT;

 

(iv)                              EXECUTIVE HAS BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND EXECUTIVE HAS DONE SO OR, AFTER CAREFUL READING
AND CONSIDERATION, EXECUTIVE HAS CHOSEN NOT TO DO SO OF EXECUTIVE’S OWN
VOLITION;

 

(v)                                 EXECUTIVE HAS HAD AT LEAST 21 DAYS FROM THE
DATE OF EXECUTIVE’S RECEIPT OF THIS RELEASE TO CONSIDER IT, AND THE CHANGES MADE
SINCE EXECUTIVE’S RECEIPT OF THIS RELEASE ARE NOT MATERIAL OR WERE MADE AT
EXECUTIVE’S REQUEST AND SHALL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 

(vi)                              EXECUTIVE UNDERSTANDS THAT EXECUTIVE HAS SEVEN
(7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE
SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS
EXPIRED;

 

(vii)                           EXECUTIVE HAS SIGNED THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
EXECUTIVE HAS WITH RESPECT TO IT; AND

 

(viii)                        EXECUTIVE AGREES THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY EXECUTIVE.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Release as of the date written
below.

 

 

 

WIDEOPENWEST, INC.

 

 

 

 

 

Name:

Craig Martin

 

Title:

General Counsel and Secretary

 

Date:

12/14/2017

 

 

 

 

 

WIDEOPENWEST, INC.

 

 

 

 

 

Name:

Jeffrey Marcus

 

Title:

Chairman of the Board

 

Date:

12/14/2017

 

Signature Page to Release Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has executed this Release as of the date
written below.

 

 

 

Accepted and Agreed:

 

 

 

 

 

Name: Steven Cochran

 

Date:

 

--------------------------------------------------------------------------------